DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to define a system encompassed by the claim language “independent of one or more systems on a vehicle”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 16-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 10, and 19, the phrase “systems” creates uncertainty as to what systems are encompassed by the limitation.  That is, a system could be a fastening system for a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson (US 3,796,398) in view of Fleming, III (US 8,056,861).
In re. claim 1, Eilertson teaches a recovery system, comprising: a parasail (43) comprising a canopy (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48), wherein the primary ballistics are configured to launch the parasail (figs. 1-2); and a guidance system (in flight control circuit) (fig. 20) wherein the guidance system is configured to operate independently of one or more systems on a vehicle (operates independently of landing gear, lighting system, a/c, etc.); a trigger circuit (177) that is configured to be activated (col. 8, ln. 25-30), and to direct the primary ballistics to launch (179) (fig. 20); and wherein the guidance system is further configured to steer the vehicle to a landing site (col. 4, ln. 38-41).
Eilertson fails to disclose after receiving an indication from the guidance system whether the vehicle is in a state for safe deployment of the recovery system.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to include the teachings of Fleming to have the recited activation indication, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing unsafe deployment of the parachute. 
In re. claim 2, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the one or more load bearing supports (col. 4, ln. 38-41).
In re. claim 3, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail further comprises structural ridges (51) along a width of the parasail (fig. 5) (col. 4, ln. 1-3).
In re. claim 5, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 6, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, further comprising a memory, wherein the memory contains a database comprising data for at least one landing site along a route (terrain database (470)) (col. 7, ln. 38-45).
In re. claim 7, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, further comprising a memory, wherein the memory contains a database comprising data for at least a three-dimensional map (terrain database (470)) (col. 7, ln. 38-45).

In re. claim 9, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 8, wherein a timing mechanism (189) is stored within the secondary ballistics (fig. 20) (col. 8, ln. 40-47).
In re. claim 10, Eilertson teaches a system comprising: a vehicle (25) having one or more primary systems configured to operate the vehicle (landing gear, lighting system, a/c, etc.); a recovery system coupled to the vehicle (figs. 1-6), wherein the recovery system comprises: a parasail (43) comprising a canopy (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48), wherein the primary ballistics are configured to launch the parasail (figs. 1-2); one or more known landing sites (desirable landing site) (col. 8, ln. 19-25); a guidance system (in flight control circuit) (fig. 20) wherein the guidance system is configured to be operated independently of at least one of the one or more known primary systems (operates independently of landing gear, lighting system, a/c, etc.), and when the recovery system is activated, to select one of the one or more known landing sites (col. 8, ln. 19-25) and to steer the vehicle to the one or more known landing sites (col. 4, ln. 38-41).
Eilertson fails to disclose selecting the landing sites from a database containing data for a three-dimensional map including data on the known landing sites.
Fleming treaches a database containing data for a three-dimensional map including data on the known landing sites (terrain database (470)) (col. 7, ln. 38-45).

In re. claim 11, Eilertson as modified by Fleming (see Eilertson) teach the system of claim 10, wherein the vehicle is a vertical takeoff and landing vehicle (vehicle (25) includes any type of aircraft including helicopters) (col. 3, ln. 1-3).
In re. claim 12, Eilertson as modified by Fleming (see Eilertson) teach the system of claim 10, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the one or more load bearing supports (col. 4, ln. 38-41).
In re. claim 14, Eilertson as modified by Fleming (see Eilertson) teach the system of claim 10, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 16, Eilertson as modified by Fleming (see Eilertson) teach the system of claim 10, further comprising secondary ballistics (47) attached to the parasail (fig. 6), wherein the secondary ballistics are configured to activate after the primary ballistics (fig. 20) and to stretch the corners of the parasail (col. 3, ln. 53-58).
In re. claim 17, Eilertson as modified by Fleming (see Eilertson) teach the system of claim 16, wherein a timing mechanism (189) is stored within the secondary ballistics (fig. 20) (col. 8, ln. 40-47).
In re. claim 21, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, wherein the indication from the guidance system whether the vehicle is in a state for safe 
In re. claim 22, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 21, wherein the guidance system is configured to determine whether the vehicle is upright based on an attitude of the vehicle (col. 9, ln. 15-18).

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson in view of Fleming and Wyrobek (US 11,066,184).

In re. claim 19, Eilertson teaches a method comprising: determining a need for an emergency recovery (when an emergency situation arises) (col. 3, ln. 11-14) of a vehicle (25), the vehicle having one or more primary systems (landing gear, lighting system, a/c, etc.); launching primary ballistics (33, 35), pulling a parasail (43) vertically away from the vehicle (figs. 1-6); determining a landing site for the vehicle based on data (desirable landing site) (col. 8, ln. 19-25); and actively steering the vehicle to the landing site independent of one or more primary systems on the vehicle (operates independently of landing gear, lighting system, a/c, etc.), wherein the active steering does not comprise any propulsion system (steering performed by flap control) (col. 4, ln. 38-41).
Eilertson fails to disclose accessing the landing site data from a periodically updated three-dimensional map.
Fleming treaches a database containing landing site data from a three-dimensional map (terrain database (470)) (col. 7, ln. 38-45).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to include the teachings of Fleming to have a database containing data for a three-dimensional map including data on the known landing 
Eilertson as modified by Fleming fail to specify the database is periodically updated.
Wyrobek teaches a terrain database that is periodically updated (col. 25, ln. 1-8).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to include the teachings of Wyrobek to periodically update the database, for the purpose of having the latest information on the terrain always available.
In re. claim 25, Eilertson as modified by Fleming and Wyrobek (see Fleming) teach the method of claim 19, further comprising determining whether the vehicle is upright before launching the primary ballistics (col. 9, ln. 15-18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Fleming as applied to claims 1 and 10 respectively above, and further in view of Babb et al. (US 6,144,899).

In re. claim 4, Eilertson teaches the recovery system of claim 1, further comprising a receiver unit (197, 199) coupled to the guidance system (fig. 20) configured to provide the guidance system position information (position at which nearest landing site beacon is located) (step (205)).
Fleming teaches the position information is three-dimensional (terrain database (470)) (col. 7, ln. 38-45).
Eilertson as modified by Fleming fail to disclose the receiver unit is a global navigation satellite system receiver unit.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to incorporate the teachings of Babb to have the recited receiver unit, for the purpose of utilizing signals from an earth orbiting satellite to determine a precise location.
In re. claim 24, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, wherein the guidance system is configured to receive geo-coordinates of the recovery system (GPS provided latitude and longitude coordinates, as well as the altitude of the aircraft) (col. 7, ln. 30-37).
Eilertson as modified by Fleming fail to specify the GPS is a GNSS receiver.
Babb teaches a receiver (313) unit is a global navigation satellite system receiver unit (col. 7, ln. 32-36).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to incorporate the teachings of Babb to have the recited receiver unit, for the purpose of utilizing signals from an earth orbiting satellite to determine a precise location.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Fleming as applied to claim 10, and further in view of Groden et al. (US 2019/0033862).


Groden teaches a crow bar mechanism (safety systems) coupled to at least one propulsion mechanism; wherein the crow bar mechanism is configured to stop the at least one propulsion mechanism of the vehicle upon activation of the recovery system (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to incorporate the teachings of Groden to have the recited crow bar mechanism, since Eilertson states the invention applies to any type of aircraft including helicopters, and doing so would prevent the collision and/or reduce the ensuing collision damage.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Fleming as applied to claim 21, and further in view of Fourie (US 9,604,726).

In re. claim 23, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 21, wherein the trigger circuit directs the primary ballistics to launch when the vehicle is not upright (col. 9, ln. 19-25).
Eilertson as modified by Fleming fail to disclose launching at an angle selected to compensate the vehicle being not upright.
Fourie teaches launching at an angle selected to compensate the vehicle (col. 16, ln. 24-29).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to include the .
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14, 16-19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647